DETAILED ACTION
	Response to Amendment
 The amendment filed on 01/31/2022 has been entered and considered by Examiner. Claims 1-9 and 11 - 21 are presented for examination. This Action is made FINAL.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9, and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9, and 13 of U.S. Patent No. 10652729; and over claims 1, 8, and 14 of U.S. Patent No. 10419922; Although the conflicting claims are similar, they are not patentably distinct from each other because the claim scope are identical as listed as following.

Application: 16854476
Patent: 10419922
Patent: 10652729
Claims 1, 9, and 14:
A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining 

encrypting the unconcealed first subscriber identifier using the home network key of the first home network to create the concealed first subscriber identifier; and sending the concealed first subscriber identifier for authentication by the first home network. (or similar limitations)

determining that a second home network key of a second home network is stored in the memory of the cellular communication device; determining that the 

A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining the home network key of the first home network from the memory of the cellular communication device; 





determining that (a) a concealed second subscriber identifier is unavailable from a second SIM that specifies a second home network and an unconcealed second subscriber identifier and (b) no encryption key for encrypting the unconcealed second subscriber identifier is available from the second 

A method performed by a cellular communication device with a first subscriber identity module (SIM) that specifies a first home network and an unconcealed first subscriber identifier, the method comprising: 



obtaining the unconcealed first subscriber identifier from the first SIM; obtaining the home network key of the first home network from the memory of the cellular communication device; 





determining that (c) a concealed second subscriber identifier is unavailable from a second SIM that specifies a second home network and an unconcealed second subscriber identifier and (d) no encryption key for encrypting the unconcealed second subscriber identifier is available from the second SIM; determining that 


	Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re Karlson (CCPA) 136 USPQ 184 (1963). Since one of ordinary skilled in the art at the time of invention would have been made obvious to use various concealed and unconcealed identifier to perform the similar data transfer/retrieval terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-9, 11-14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torvinen et al. (US Pub. 20210153010  A1).

	For claims 1 and 14, Torvinen discloses a method performed by a cellular communication device (item 1) with a first subscriber identity module (SIM) (5G USIM/UICC) that specifies a first home network (item 3) and an unconcealed first subscriber identifier (SUPI) [0120-126], the method comprising: 
determining that (a) a concealed first subscriber identifier (SUCI) is unavailable from the first SIM and (b) no encryption key for encrypting the unconcealed first subscriber identifier is available from the first SIM (Issuing a SUPI without encryption due to the lack of privacy key e.g. SUCI key) [0017, 0048-52]; 
determining that a home network key of the first home network is stored in a memory of the cellular communication device (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103], the home network key having been stored in the memory prior to the cellular communication device 
obtaining the unconcealed first subscriber identifier from the first SIM (SUPI) [0120-126]; 
obtaining the home network key of the first home network from the memory of the cellular communication device [0117-119]; 
encrypting the unconcealed first subscriber identifier using the home network key of the first home network to create the concealed first subscriber identifier [0106-108]; and 
sending the concealed first subscriber identifier (SUCI) for authentication by the first home network (sending SUCI for authentication purposes) [0117-119].  

	Claim 14 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Torvinen. Torvinen discloses a cellular communication device comprising: one or more processors; and one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by the one or more processors, cause the one or more processors to perform actions [0039, 0163].  All other identical limitations are rejected based on the same rationale as shown above.

	For claim 3, and 19, Torvinen discloses the home network key of the first home network is stored in the memory of the cellular communication device during provisioning of the cellular communication device [0039, 0047].  



For claim 4, Torvinen discloses the home network key comprises a first home network key, the method further comprising storing a second home network key obtained via provisioning of the cellular communication device, the provisioning being performed: 
in response to the cellular communication device connecting to the first home network for a first time (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103]; 
	prior to a sale of the cellular communication device; or 
	during the sale of the cellular communication device.  

	For claims 5, 11, and 16, Torvinen discloses the unconcealed first subscriber identifier comprises an international mobile subscription identity (IMSI) number [0101, 0105].

	For claims 6, 12, and 17, Torvinen discloses the unconcealed first subscriber identifier comprises a subscription permanent identifier (SUPI) [0120-122].  

	 For claims 7, and 18, Torvinen discloses the encrypting creates a subscription concealed identifier (SUCI) of a 5t"-Generation (5G) cellular communication network [0017, 0048-52].  


determining that the home network key of the first home network is stored in the memory of the cellular communication device comprises determining that the cellular communication device was provisioned by the network operator of the first home network (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103, 0039, 0047].  

	For claim 9, Torvinen discloses a method performed by a cellular communication device (item 1) with a first subscriber information module (SIM) (5G USIM/UICC) that specifies a first home network (item 3) and an unconcealed first subscriber identifier (SUPI) [0120-126], the method comprising: 
determining that (a) a concealed first subscriber identifier (SUCI) is unavailable from the first SIM and (b) no encryption key for encrypting the unconcealed first subscriber identifier (SUPI) is available from the first SIM (Issuing a SUPI without encryption due to the lack of privacy key e.g. SUCI key) [0017, 0048-52]; 
determining that a first home network key of the first home network is not stored in a memory of the cellular communication device (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0103]; and 
determining that a second home network key of a second home network (serving/new network, item 2) is stored in the memory of the cellular communication device [0128, 0102-103]; 

in response to determining that the home network key of the first home network is not stored in the memory of the cellular communication device [0117-119] and based at least in part on determining that the second home network is not specified by the first SIM (provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE) [0128, 0102-103],
sending the unconcealed first subscriber identifier (SUPI) for authentication by the first home network (sending a new/updated SUPI for authentication with home network) [0117-119].  

	For claim 21, Torvinen discloses determining whether the concealed first subscriber identifier is available from the first SIM in response to determining that the cellular communication device is connecting to a 5th-Generation (5G) cellular communication network [0017, 0048-52, or 0128, 0103 ].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen et al. (US Pub. 20210153010 A1) in view of Cavendish et al.  (US Pub. 20180292522 A1).

	For claims 2 and 15, Torvinen discloses all limitation this claim depends on.
But Torvinen doesn’t explicitly teach the following limitation taught by Cavendish.
Cavendish discloses the home network key is a private cryptographic key of an asymmetrical cryptographic key pair [0091, 0056].  
Since, all are analogous arts addressing security encryption scheme used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Torvinen and Cavendish to ensure the security keys can be properly encrypted, thus, improving system security. 
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
	With regard to the references failing to teach every element recited in the independent claims; the Examiner respectfully disagrees with the arguments by the Applicant. Even though, the Examiner acknowledges Applicant's invention may possess some novel features, the claims are written too broad that can be read on the current cited prior art(s).  Further actions must be taken to explicitly claim those novel features of the current application.

With regards to the argument for the limitation “… the home network key having been stored in the memory prior to the cellular communication device connecting to the first home 
“the home network public key may be pre-provisioned in a USIM… provisioning procedure;… the public key of the home network 3 to be provisioned (e.g., newly or refreshed) and stored in the UE 1, such that the UE 1 is able to encrypt its subscription identifier with this public key...”   [0102-103].

With regards to the argument for the limitation “… determining that a second home network key of a second home network is stored in the memory of the cellular communication device…”, the Examiner asserts that Torvinen discloses determining a serving/new network of the home key is stored in the UE. “… ME 9 sends a request to the 5G-USIM/UICC 8a requesting to subscribe to privacy key updates (step 1). … ME then stores the new privacy key(s) to the non-volatile memory of the ME (step 6). The ME may replace existing privacy key data if MCC/MNC/MSID in previously stored privacy key data are identical.” [0128].

With regards to the argument for the limitation “… determining that the second home network is not specified by the first SIM…”, the Examiner asserts that Torvinen discloses provisioning over the air of a new/updated home network public key, when the new/updated public key is not available in the UE. [0128, 0102-103].
	
	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY

	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20150099528 A1 -  decoding system information include determining a maximum repetition rate duration based at least in part on a master information block (MIB). The methods and apparatus further include generating a distributed system information block (SIB) decoding scheme for allocating radio frequency resources between a first subscriber identity module ( SIM) and a second SIM. In some aspects, the distributed SIB decoding scheme includes a partitioned SIB decoding schedule for the maximum repetition rate duration and based at least in part on a continuous SIB decoding period. Additionally, the methods and apparatus include attempting to decode one or more SIBs during the maximum repetition rate duration.

	US 20180042054 A1- paging collision resolution method for a dual SIM card terminal and a dual SIM card terminal. The paging collision resolution method for the dual SIM card terminal comprises: determining whether a receiving time window of paging channel (PCH) for a first SIM card overlaps a receiving time window of PCH for a second SIM card; and when it is determined that the receiving time window of PCH for the first SIM card overlaps the receiving time window of PCH for the second SIM card, allocating receiving opportunities for PCH to the first and second SIM cards by performing random round robin strategy using a predetermined random sequence.

	US 20190098502 A1 - an authentication server in a home network of a UE for obtaining a subscription permanent identifier, SUPI. The method comprises: receiving a SUCI which .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642